Citation Nr: 0504969	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-01 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 C.F.R. § 1151 for hiatal 
hernia, paraesophageal hernias, hole in esophagus, recurrent 
bronchitis/aspiration pneumonia, and right ear condition, 
claimed as a result of VA surgical procedures performed 
and/or treatment received at the VA Medical Center (VAMC) in 
Asheville, North Carolina from December 1996 to June 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a verified period of active service in the 
Air Force from December 1981 to November 1985.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision rendered by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Evidence of record indicates that 
the veteran notified VA of her change of address to Orlando, 
FL in October 2002.

The veteran had a personal hearing with a Decision Review 
Officer (DRO) at the RO in December 2003.  In November 2004, 
the veteran also had a hearing with the undersigned Judge in 
Washington, DC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2002)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 1151, when a veteran suffers an injury or 
an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R.§§ 3.385, 3.800 (2004).  
Applicable regulations provide that, in determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
See 38 C.F.R. § 3.358(b) (2004).  In determining whether 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization, or medical or surgical treatment, 
the following considerations will govern:  It will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of 
existing disease or injury and not merely coincidental 
therewith; and the mere fact that aggravation occurred will 
not suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of hospitalization or medical or surgical 
treatment.  In addition, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c) 
(2004).  

38 U.S.C.A.§ 1151 was amended, effective October 1, 1997, 
with regard as to what constitutes a "qualifying additional 
disability."  As pertinent to claims filed on or after 
October 1, 1997, this law includes the requirement that 
additional disability be the result of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
event not reasonably foreseeable.  The amended provisions of 
38 U.S.C.A. § 1151 are applicable only to claims filed on or 
after October 1, 1997.  See Jones v. West, 12 Vet. App. 460, 
463 (1999).  In the present case, the veteran's claim was 
filed in April 2001.  As the veteran's claim was filed after 
the effective date of the amended provision of 38 U.S.C.A. 
§ 1151, the amended statue must be applied.    

Evidence of record also indicates that the veteran underwent 
multiple surgical procedures performed at the VAMC in 
Asheville, North Carolina in February 1992, December 1996, 
March 1997, June 1997, and August 2000.  While the claims 
folder contains VA hospital discharge summaries for each of 
these procedures, the record does not contain the daily 
hospital treatment records from the veteran's numerous 
hospitalization periods.       

As required under 38 C.F.R. § 3.159(c)(2), VA will obtain 
relevant records from a Federal Department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical or other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  See 38 C.F.R. § 3.159(c) (2004).  

In a November 2004 addendum to oral argument, the veteran's 
representative argued that VA failed to request medical 
quality-assurance records in reference to the veteran's claim 
for benefits under 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 
5103A(3)(b) (West 2002).  In a note contained in M21-1, Part 
IV, 22.03, the manual states that these reports are 
confidential under 38 U.S.C.A. § 5705.  However, under 
38 U.S.C.A. § 5705(b)(5), it is noted that confidentiality of 
medical quality-assurance records does not limit the use of 
the records with the Department of Veterans Affairs 
(including contractors and consultants of the Department).  
In addition, as noted above, VA has a duty to obtain relevant 
medical or other records from VA medical facilities.  See 
38 C.F.R. § 3.159(c) (2004).  

VA has a duty to secure a medical examination or opinion if 
one is necessary to decide a claim for benefits.  See 38 
U.S.C.A. § 5103(A)(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2004).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain any medical 
quality assurance records that may exist 
concerning the veteran's VA treatment for 
claimed disabilities of hiatal hernia, 
paraesophageal hernias, and hole in 
esophagus, recurrent 
bronchitis/aspiration pneumonia, and 
right ear condition and multiple surgical 
procedures performed at the VA Medical 
Center in Asheville, North Carolina from 
February 1992 to present.  If the records 
do not exist or are not obtained, this 
should be documented in the claims 
folder. 

2.  The RO should obtain all VA hospital 
treatment records (clinical records) for 
the multiple surgical procedures 
concerning the veteran's claimed 
gastrointestinal, respiratory, and ear 
disabilities performed at the VA Medical 
Center in Asheville, North Carolina, for 
the period from February 1992 to the 
present.

3.  The RO should obtain any additional 
VA treatment records for the veteran's 
claimed disabilities of hiatal hernia, 
paraesophageal hernias, and hole in 
esophagus, recurrent 
bronchitis/aspiration pneumonia, and 
right ear condition from the VA 
Outpatient Clinic in Orlando, Florida for 
the period from March 2004 to the 
present.

4.  The RO should then schedule the 
veteran for a VA examination to determine 
the nature, severity, and etiology of her 
current claimed disabilities of hiatal 
hernia, paraesophageal hernias, and hole 
in esophagus, recurrent 
bronchitis/aspiration pneumonia, and 
right ear condition.  The examiner should 
determine whether the veteran has 
additional disability (as a result of the 
multiple surgical procedures performed 
from December 1996 to June 1997 at the 
VAMC in Asheville, NC), which was 
proximately caused by VA's carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault, or by an event not reasonably 
foreseeable.  

The claims folder and a copy of the 
REMAND should be made available to the 
examiner for review -- including the VA 
treatment records dated in February 1992, 
the October 2001 medical opinion, and all 
VA hospitalization and outpatient 
reports.  The examiner should note in the 
examination report whether the claims 
folder has been reviewed.  The examiner 
should be advised that the applicable law 
provides that a veteran may receive 
compensation for additional disability as 
a result of VA treatment, which was 
proximately caused by VA's carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault, or by an event not reasonably 
foreseeable.

Thereafter, the examiner should provide 
an opinion as to whether the appellant 
has additional disability(ies) due to the 
multiple surgeries dated from December 
1996 to June 1997 that is/are the result 
of carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar fault on the part of VA in 
furnishing care, or an event not 
reasonably foreseeable.

It would be helpful if the examiner would 
use the following language in expressing 
the opinion, as may be appropriate:  
additional disability(ies) is/are "due 
to," "more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
fault on the part of VA in furnishing 
care, or to an event not reasonably 
foreseeable.

The complete rationale for the 
conclusions reached should be set forth, 
with specific references made to the 
relevant evidence of record.  The claims 
folder should be made available to the 
examiner.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to compensation under 
38 C.F.R. § 1151 for hiatal hernia, 
paraesophageal hernias, hole in 
esophagus, recurrent 
bronchitis/aspiration pneumonia, and 
right ear condition, claimed as a result 
of VA surgical procedures performed 
and/or treatment received at the VA 
Medical Center (VAMC) in Asheville, North 
Carolina from December 1996 to June 1997.  
If the claim remains denied, the RO 
should issue a supplemental statement of 
the case (SSOC) to the veteran and her 
representative and they should be given 
an opportunity to respond before the case 
is returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
March 2004.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




